DANAHY, Judge.
The appellant appeals the denial of his motion for postconvietion relief under Florida Rule of Criminal Procedure 3.850. The grounds asserted in his motion are the same grounds asserted in his direct appeal of his conviction, which this court affirmed in 1983. A motion under rule 3.850 cannot be utilized for a second appeal to consider an issue that was raised in the initial appeal. Jones v. State, 446 So.2d 1059 (Fla.1984). Accordingly, we affirm.
GRIMES, A.C.J., and HALL, J., concur.